

EXHIBIT 10.2




GENERAL RELEASE


THIS LEGAL DOCUMENT IS A GENERAL RELEASE WHICH WILL SERVE TO RELEASE AND WAIVE
CLAIMS AND RIGHTS YOU MAY HAVE. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS DOCUMENT.


GENERAL RELEASE AGREEMENT (“Agreement”) dated as of December 12, 2019 between
Luc Gregoire (“Employee”, as hereinafter defined), residing at 140 East 28th
Street, 8G, New York, NY, 10016, US, and DHI Group, Inc. (“Employer”, as
hereinafter defined), 1450 Broadway, 29th Floor, New York, NY 10018.


WHEREAS, the parties are desirous of entering into an Agreement concerning the
termination of Employee’s employment relationship:


NOW, THEREFORE, it is agreed as follows:


I.
Transition Period; Resignation from Positions



A.
During the period (the “Transition Period”) commencing on the date hereof
through the Separation Date (as defined below), Employee will continue to be
employed by Employer and receive his compensation and benefits as described in
the Employment Agreement (as defined below).  During the Transition Period,
Employee will no longer be an officer (including Chief Financial Officer
(effective upon the appointment by the Employer of a new Chief Financial
Officer)) of the Employer or any of its affiliates, and his sole duly will be to
assist in the transition of the Employee’s duties and other transitional duties
only as reasonably requested or instructed by the Board of Directors of Employer
(the “Board”) or the Chief Executive Officer (“CEO”).  During the Transition
Period, the Employer will not be obligated to assign to Employee any powers or
duties or to permit Employee access to the Employer’s facilities.



B.
The parties agree that, except as provided in the prior paragraph, Employee’s
employment and any and all titles, positions, and appointments that Employee
held with the Employer, whether as an officer, director, employee, consultant,
trustee, committee member, agent, or otherwise, will terminate on the Separation
Date.  Effective immediately, Employee shall have no authority to act on behalf
of the Employer and shall not hold himself out as having such authority, enter
into any agreement, incur any obligations on behalf of any member of the
Employer, commit the Employer in any manner, or otherwise act in an executive or
other decision-making capacity with respect to the Employer, except as
specifically requested by the Board or the CEO during the Transition Period. 
The Employee agrees to promptly execute such documents as the Employer, in its
reasonable discretion, shall deem necessary to effect such resignations.



II.
Definitions



I intend all words used by this Release to have their plain meanings in ordinary
English. These terms shall have the following meaning:


A.
Employee, I, Me, and My mean me, Luc Gregoire, and anyone who has/or obtains any
legal rights or claims through me.




--------------------------------------------------------------------------------



B.
Employer means Dice Inc., Dice Career Solutions, Inc., DHI Group, Inc. and any
subsidiary or affiliate of DHI Group, Inc. (collectively “DHI” and/or the
“Employer”); any company related to DHI in the past or present; the past and
present officers, directors, employees, attorneys, agents and representatives of
DHI; any present or past employee benefit plan sponsored by DHI and/or the
officers, directors, trustees, administrators, employees, attorneys, agents and
representatives of such plan; and any person who acted on behalf of, or on
instruction from, DHI.



C.
My Claims means all of My rights to any relief of any kind from the Employer,
including, but not limited to:



1.
all claims I have now, whether or not I now know about the claims, including
without limitation all claims arising out of or relating to My past employment
with the Employer, the termination of that employment or statements or actions
of the Employer up to the date of execution of this agreement or any claim of
illegal or unfair treatment on any basis, including, but not limited to,
tortious, contractual, quasi-contractual or promissory estoppel claims of
wrongful discharge, misrepresentation, fraud, breach of contract; defamation;
infliction of emotional distress; wrongful discharge; workers’ compensation
retaliation; violation of the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; Fair Labor Standards Act; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Civil
Rights Act of 1866 and 1871; the Equal Pay Act; the Family and Medical Leave
Act; the National Labor Relations Act; the Occupational Safety and Health Act;
the Rehabilitation Act; Executive Order 11246; the Worker Adjustment and
Retraining Notification Act; the Americans with Disabilities Act; COBRA; the
Employee Retirement Income Security Act; whistleblower protections statutes;
and/or any other federal, state or local statute, law, ordinance, regulation,
order, or principle of common law.



2.
all claims I have now, whether or not I know about the claims, for any type of
relief from the Employer, including but not limited to, all claims for back pay,
front pay, lost benefits, reinstatement, liquidated damages, punitive damages,
and damages from any alleged breach of contract, any tort claim and any alleged
personal injury or damage; and



3.
all claims for attorney’s fees.



Notwithstanding the foregoing, My Claims will not include, and I am not
releasing, (i) any rights I have to indemnification from the Employer (whether
contractual, statutory, or otherwise), (ii) any rights I have under the
Employer's insurance policies (such as D&O insurance), (iii) any rights I have
to vested employee benefits (including vested rights under any outstanding
equity and equity-based award agreements), (iv) any rights as a shareholder of
Employer and (v) any rights I have to enforce this Agreement, including for any
severance benefits hereunder.


III.
Agreement to Release My Claims.



In exchange for the payment indicated on Exhibit A attached hereto, which
includes all amounts for any alleged damages of any kind and attorney’s fees,
and which is an amount substantially in excess of the amount that I would be
entitled to receive under the terms of my employment


2

--------------------------------------------------------------------------------



with Employer; including my Employment Agreement, I agree to release, waive and
give up all My Claims against the Employer and release, waive and give up all
actions, causes of action, claims or administrative complaints related to My
Claims that I have against the Employer. I will not bring any lawsuits or
administrative claims against the Employer relating to My Claims that I have
released nor will I allow any such lawsuits or claims to be brought or continued
on My behalf or in My name. The money and other consideration I receive pursuant
to this Release is a full and fair payment for the release of My Claims and the
Employer does not owe Me anything more for My Claims. I also agree, in exchange
for the consideration I will receive, that I will not seek future employment
with the Employer. Those provisions will be in effect upon receipt by the
Employer of this Release, signed by Me, and after the expiration of the seven
(7) day revocation period. I understand that I will not receive any payments
under this Release if I revoke or rescind it, and in any event, I will not
receive any payments until after the seven (7) day revocation period has expired
(such expiration, the “Effective Date”).


I further agree:




A.
I will reimburse the Employer for any cost; loss; expense, including reasonable
attorney’s fees; awards or judgments resulting from My failure to perform My
material obligations under this Release; and



B.
I will not make any negative, critical, disparaging or derogatory remarks about
the Employer or its current or former directors, officers, employees or other
representatives (in each case, who are known to me as such) or regarding the
Employer's products or services. I will not initiate contact with any newspaper,
magazine, journalist, or news media of any type for the purpose of providing
information about the Employer or to encourage the writing of articles or news
reports about the Employer, its products, services or current or former
directors, officers, employees or other representatives (in each case, who are
known to me as such).  DHI Group, Inc. shall instruct its directors and
executive officers not to, at any time from the Effective Date and at all times
thereafter, issue or communicate any public statement that disparages or is
negative or critical of Employee, and not to initiate contact with any
newspaper, magazine, journalist, or news media of any type for the purpose of
providing information about Employee or to encourage the writing of articles or
news reports about Employee .  Notwithstanding the foregoing, nothing in this
paragraph will prevent either party from making statements required by
applicable law, required in response to legal process, or in connection with
either party’s enforcement of this Agreement.



IV.
Within five days following the Separation Date, Employee will execute the
Release Affirmation, attached hereto as Exhibit B.



V.
Payments, Consideration for Release.



My employment with the Employer will terminate on the date set forth on Exhibit
A attached hereto (the "Separation Date"), subject only to earlier termination
by Employer for Cause (as defined  below).  In consideration for Employee’s
entering into this Agreement and provided that (1) Employee has not been
terminated by Employer for Cause during the Transition Period; (2) Employee has
not voluntarily resigned during the Transition Period; (3) Employee complied
with the terms hereof (including the transitional duties of Section I.A above)
and (4) Employee complies with the Release Affirmation condition set forth in
Section IV hereof, I will receive from the Employer the payments and other
benefits indicated on Exhibit A attached hereto, less all applicable withholding
deductions.  For purposes of this Agreement, “Cause” means (i) My


3

--------------------------------------------------------------------------------



engagement during the Transition Period in willful misconduct that causes
material harm to the Company or fraud that causes harm to the Company or (ii) My
material breach during the Transition Period of My material obligations under
this Agreement.


VI.
Additional Agreements and Understandings.



Even though the Employer will pay Me to settle and release any claims I may
have, the Employer does not admit that it is legally obligated to Me and the
Employer denies that it is responsible or legally obligated for any claims or
that it has engaged in any improper conduct or wrongdoing against Me.


I agree that, except as may be required by law and except as set forth in
section 4 of My employment agreement with the Employer dated as of November 1,
2016 (the “Employment Agreement”), I will not, directly or indirectly, disclose
to anyone outside the Employer, any confidential or proprietary information
concerning the Employer, including but not limited to confidential or
proprietary information, processes or trade secrets (hereinafter referred to as
“Confidential Information”) and that I will not make use of any Confidential
Information for My own purposes or for the benefit of anyone or any other entity
other than for the Employer.
I agree to do the following on or before the Separation Date:  to return to the
Employer any and all documents, materials, records, computer discs, database
information, client information, sales documents, financial statements, budgets,
forecasts or other items in My possession or control belonging to the Employer
or containing Confidential Information relating to the Employer; to surrender to
the Employer any identification or credit cards, keys, telephones, cell phones,
computers, or other equipment or other such items owned by the Employer or
within My possession; and to promptly reconcile any outstanding expense
accounts.
By signing this Release, I acknowledge that I have been, at all times, an
“at-will” employee of the Employer; that I have not suffered a work-related
injury that I have not properly disclosed to the Employer; that I have been paid
in full all wages due and owing to Me for any and all work performed for the
Employer; and that I do not have knowledge of any facts that would give rise to
a claim under the Family and Medical Leave Act.
I have read this Release very carefully and understand its terms. I am hereby
being advised by the Employer to consult with an attorney prior to signing this
Release. My decision to sign or not to sign this Release is My own voluntary
decision made with full knowledge that the Employer has advised Me to consult
with an attorney. In agreeing to sign this Release, I have not relied on any
statements or explanation made by the Employer or its attorneys.


I am old enough to sign this Release and to be legally bound by the agreements
that I am making. I represent that I have not filed for personal bankruptcy or
been involved in any personal bankruptcy proceeding between the time any of My
Claims may have accrued and the date of My signature below. I am legally able to
receive the entire sum of money being paid to Me by the Employer in settlement
of My Claims. I have not assigned or pledged any of My Claims or any portion of
them to any third person. I am a resident of the State of New York and have
executed this Release within the State of New York. I understand and agree that
this Release contains all the agreements between the Employer and Me relating to
this settlement.


VII.
Twenty-One Day Period to Consider the Release.



I understand that I have twenty-one (21) days from the day that I receive this
Release, not


4

--------------------------------------------------------------------------------



counting the day upon which I receive it, to consider whether I wish to sign
this Release. If I cannot make up My mind in that period of time, the Employer
may or may not allow more time. I acknowledge that if I sign this Release before
the end of the twenty-one (21) day period, it will be My personal, voluntary
decision to do so.


VIII.
Right to Revoke



I understand that I may revoke or cancel this Release for any reason within
seven (7) calendar days after I sign it. I understand that the revocation or
cancellation must be in writing and hand delivered or mailed to the Employer. If
mailed, the revocation or cancellation must be:




A.
Postmarked within the seven (7) day period;



B.
Properly addressed to:

Pam Bilash
Human Resources
DHI Group, Inc.
6465 S Greenwood Plaza Blvd, Ste 400
Centennial, Colorado 80111


IX.
Confidentiality, Non-Disclosure, and Non-Competition Agreement Remains in Effect



I acknowledge that I have executed an Employment Agreement containing
Confidentiality, Non-Disclosure, and Non-Compete commitments between Myself and
the Employer. I understand and agree that the terms of those commitments
continue to remain in effect for the time period set forth in the Employment
Agreement.


X.
Arbitration



I agree that at the option of the Employer or the Employee, any controversy of
claim arising out of, or relating to this Agreement or My Employment Agreement,
or the alleged breach of either thereof shall be settled by arbitration.
Judgment upon that award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitration shall be through and under the
American Arbitration Association commercial arbitration rules. Reasonable
attorney’s fees of the prevailing party in connection with the arbitrator, as
well as the costs of the American Arbitration Association and arbitrator, shall
be assessed against the non-prevailing party.


XI.
Integration



I understand that this Agreement constitutes the entire agreement between the
Parties concerning the termination of Employee's employment relationship and
that it cannot be modified in the future except in a writing signed by both the
Employer and Me.


XII.
Severability



If any provision of this Agreement is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions. On the contrary, such remaining provisions shall be fully
severable, and this Agreement shall be construed and enforced as if such invalid
provisions never had been inserted in the Agreement.


5

--------------------------------------------------------------------------------



XIII.
Choice of Law



The parties agree that this Agreement shall be governed by the laws of the State
of New York.


I understand and agree that none of this consideration will be submitted to Me
until after My right to revoke this Release has expired.






Agreed To:
DHI Group, Inc.    
By: /s/ Luc Gregoire
By: /s/ Pam Bilash
Print Name: Luc Gregoire
Print Name: Pam Bilash
Date:  December 12, 2019
Print Title: Chief Human Resources Officer
 
Date: December 12, 2019
   


6

--------------------------------------------------------------------------------

EXHIBIT A




Name:
 
Luc Gregoire
     
Separation Date:
 
February 28, 2020
     
Weekly Salary:
 
$7,307.69
     
Severance:
 
12 months (52 weeks)
     
Total Severance:
 
$380,000, less applicable tax with holdings and deduction. Your severance will
be paid in a lump sum payment in 2020 on the first payroll date following the
Release Affirmation Effective Date (as defined on Exhibit B) associated with
this agreement expires.
     
Annual bonus:
 
You will receive your 2019 bonus, less applicable tax withholdings and
deductions (and, for the avoidance of doubt, there will be no pro-ration of your
2019 bonus because you will have been employed for the entirety of 2019). Your
2019 bonus will be paid in 2020 when all 2019 senior bonus are paid (but in no
event later than March 15, 2020).
         
You will also receive a prorata bonus for 2020, less applicable tax withholdings
and deductions, as outlined in your Employment Agreement (including, for the
avoidance of doubt, in accordance with the definition of "Pro-Rata Bonus" in
your Employment Agreement). Your 2020 bonus will be paid in 2021 when all 2020
senior bonuses are paid (but in no event later than March 15, 2021).
     
Equity:
 
You shall continue to vest in your equity and equity-based awards through the
Separation Date in accordance with their terms.  On the Release Affirmation
Effective Date, 162,544 shares/units of your unvested equity and equity-based
awards will accelerate and become fully vested.  For the avoidance of doubt,
such vesting is in addition to any vesting of your equity that occurs on or
before the Separation Date as a result of your continued employment through such
date.   For the avoidance of doubt, you will not be entitled to any new annual
equity grants during 2020.
     
Health Benefits:
 
The Employer will pay the additional cost of continuing your medical and dental
benefits under COBRA through February 28, 2021, provided you continue to pay the
employee contribution for such benefits; notwithstanding the foregoing, the
Employer’s obligation to provide such benefits shall terminate in the event you
become eligible to receive similar benefits before February 28, 2021.  This
benefit will be provided to you on an after-tax and grossed-up basis in
accordance with section 3(c) of the Addendum to your Employment Agreement.
     






7

--------------------------------------------------------------------------------



Annual Leave:
 
You will be paid all earned, unused annual leave as of your Separation Date. You
will receive payment in your final paycheck, less applicable tax withholdings
and deductions.
     
Legal Expenses:
 
The Employer will reimburse (or pay directly) your legal expenses incurred in
reviewing, negotiating, and finalizing this Agreement, up to a maximum of
$10,000.  Within thirty (30) days after the parties execute this Agreement, you
will submit to the Employer an invoice for such expenses, and within seven (7)
days of receipt of such invoice, the Employer will reimburse or pay directly
such expenses.





8

--------------------------------------------------------------------------------

EXHIBIT B


Release Affirmation


1.          Review and Revocation.  By executing this Release Affirmation, you
understand that you are specifically releasing all Claims released in Section
III of the Agreement (your “Release”), including all ADEA Claims, arising
through the date on which you execute this Release Affirmation.  Your
affirmation of your Release is subject to the following:


a)
You shall have until March 9, 2020, to execute and deliver this Release
Affirmation (the “Release Affirmation Review Period”).  Although you may execute
this Release Affirmation earlier if you so choose, you may not execute this
Release Affirmation prior to the Separation Date.  During this Release
Affirmation Review Period, you should carefully review and consider the terms
and conditions set forth herein and discuss them with counsel of your choosing.


b)
Notwithstanding anything contained herein to the contrary, your affirmation of
your Release will not become effective or enforceable for a period of seven (7)
calendar days following the date you execute this Release Affirmation, during
which seven (7) day period (the “Release Affirmation Revocation Period”) you may
revoke your affirmation of your Release in the manner described in Section VIII
of the Agreement, by no later than 5:00 p.m. on the seventh (7th) calendar day
following your execution of this Release Affirmation.  Provided that the Release
Affirmation is timely executed and that you do not timely revoke your
affirmation of your Release hereunder, your affirmation of your Release will
become final, binding, and irrevocable on the eighth (8th) day following the
date on which you sign this Release Affirmation (the “Release Affirmation
Effective Date”).  Should you fail to sign this Release Affirmation and deliver
it to the Employer during the Release Affirmation Review Period, or should you
timely sign this Release Affirmation but then revoke your affirmation of your
Release during the Release Affirmation Revocation Period, then your affirmation
of your Release will be null and void and of no force or effect.  IN THAT EVENT,
THIS RELEASE AFFIRMATION SHALL BE NULL AND VOID AND OF NO FURTHER FORCE OR
EFFECT.

2.          Your Affirmation of Release.  You hereby extend and affirm your
Release against the Employer, as set forth in Section III of the Agreement, as
if made on the date on which you sign this Release Affirmation (the “Employee
Affirmation Date”), such that you hereby waive and release all such Claims
stated in Section III of the Agreement arising through the Employee Affirmation
Date.
*          *          *
IN WITNESS WHEREOF, you have executed this Release Affirmation as of the date
set forth below.



     
 
Name: Luc Gregoire
Dated:
(To be dated on or after the Separation Date)
 

          









9

--------------------------------------------------------------------------------


